DETAILED ACTION
This is a response to Applicant reply filed on 06/01/2021, in which claims 1-20 are presented for examination.  Claims 1, 10, and 16 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for Examiner’s Amendment was given in a telephone interview with Applicant Representative on 07/22/2021.
The application has been amended by the Examiner’s Amendment as follows. The following listing of claims will replace all prior versions, and listings, of claims in the application.

Listing of Claims:
(Currently Amended) An apparatus comprising:	a non-transitory computer readable medium comprising instructions;	at least one processor to execute the instructions to at least:	, using a machine learning engine, a first feature representation representing features of a program as benign or malware, the program to include at least three features;	utilize a plurality of attack methodologies in parallel to select features for removal;selected features to form a second feature representation; and	
(Currently Amended) The apparatus of claim 1,wherein the processor is to execute the instructions to:	when the second feature representation is classified as benign, [[to]] remove a second one of the selected features to form a third feature representation;	when the machine learning engine classifies the third feature representation as malware,classify the program as adversarial malware; and	when the machine learning engine classifies the third feature representation as benign, classify the program as benign.
(Currently Amended) The apparatus of claim 1including to identify the first one of the selected features by determining a gradient associated with the first one of the features.
(Currently Amended) The apparatus of claim 3wherein the processor is to execute the instructions to determine the gradient using a Jacobian Matrix.
(Currently Amended) The apparatus of claim 1wherein the processor is to execute the instructions 
(Currently Amended) The apparatus of claim 1, wherein the processor is to execute the instructions to identify the features of the program.
(Currently Amended) The apparatus of claim 6, further including a sandbox to execute the program
(Currently Amended) The apparatus of claim 1, wherein the first feature representation is a feature vector, wherein an entry of the feature vector has a first value when [[a]] the first one of the features is present, and has a second value when the first one of the features is not present.
(Currently Amended) The apparatus of claim 8, wherein the processor is to execute the instructions to modify the first feature representation to remove the first one of the selected features by changing an entry of the feature vector corresponding to the first one of the selected features from the first value to the second value.
(Currently Amended) A method for detecting malware, comprising	loading a program into memory;	executing the program in a sandbox, the program including at least three features;	utilizing a plurality of attack methodologies in parallel to select features for removal;	classifying, using a machine learning engine, the program as benign or malware based on a first set of features of the program identified in the sandbox;	when the program is classified as benign, removing a first selected feature to identify a second set of features representing a first modification of the program; and
(Currently Amended) The method of claim 10, further including, when the second feature representation is classified as benign:	removing a second selected feature to identify a third set of features representing a second modification of the program;	classifying the program as adversarial malware when the machine learning engine classifies the third feature representation as malware; and	classifying the program as benign when the machine learning engine classifies the third feature representation as benign.
(Original) The method of claim 10, further including identifying the first modification of the program by determining a gradient associated with the first one of the features.
(Original) The method of claim 10, further including identifying the first modification using a Jacobian-based saliency map approach.
(Original) The method of claim 10, further including identifying the first set of features by observing the program execute in the sandbox.
(Currently Amended) The method of claim [[1]] 10
(Currently Amended) A non-transitory computer-readable storage medium comprising instructions for detecting adversarial malware that, when executed, cause a processor to at least:	load a program into memory, the program to include at least three features;	execute the program in a sandbox;	utilize a plurality of attack methodologies in parallel to select features for removal;	classify, using a machine learning engine, the program as benign or malware based on a first set of features of the program identified in the sandbox;	when the program is classified as benign, remove a first selected feature to identify a second set of features representing a first modification of the program; and	classify the program as adversarial malware when the second set of features is classified as malware.
(Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the processor to, when the second feature representation is classified as benign:	remove a second selected feature to identify a third set of features representing a second modification of the program;	classify the program as adversarial malware when the machine learning engine classifies the third feature representation as malware; and	classify the program as benign when the machine learning engine classifies the third feature representation as benign.
(Original) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the processor to identify the first modification of the program by determining a gradient associated with the first one of the features.
(Original) The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the processor to identify the first modification using a Jacobian-based saliency map approach.
20.	(Original)  The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed, cause the processor to identify the first set of features by observing the program execute in the sandbox.

Allowable Subject Matter
Claims 1-20 are allowed.  
All previous rejections and objections are withdrawn.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 06/01/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Further to clarify the Reasons for Allowance, the Examiner additionally notes: 
the prior art of record fails to teach or suggest the newly added limitations “classifying … the program to include at least three features; utilize a plurality of attack methodologies in parallel to select features for removal;” as recited in independent claims 1, 10, and 16 when considered in combination with the other limitations of each respective claim.  The Applicant arguments are persuasive. See pages 9-10 the Remarks filed on 06/01/2021.  Accordingly, independent claims 1, 10, and 16 are allowed. Dependent claims are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        07/20/2021